Citation Nr: 0019380	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  00-08 639 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


FINDINGS OF FACT

1.  The veteran had several periods of active duty from 
January 1943, totaling more than 19 years, prior to his 
permanent disability retirement in May 1962.

2.  On June 28, 2000 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, in St. Petersburg, 
Florida, that the veteran died on May [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R.
§ 20.1302 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is an appeal of a May 1999 rating action by the St. 
Petersburg, Florida Regional Office, which denied a total 
disability rating based on individual unemployability.  
Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

